FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CHEYENNE DESERTRAIN; STEVE               No. 11-56957
JACOBS-ELSTEIN; BRADFORD
ECKHART; PATRICIA WARIVONCHIK;             D.C. No.
LEROY BUTLER; WILLIAM CAGLE;            2:10-cv-09053-
CHRIS TAYLOR,                             RGK-PJW
              Plaintiffs-Appellants,

                 v.                        OPINION

CITY OF LOS ANGELES, a municipal
entity; JON PETERS; RANDY
YOSHIOKA; JASON PRINCE; BRIANNA
GONZALES,
               Defendants-Appellees.


      Appeal from the United States District Court
         for the Central District of California
      R. Gary Klausner, District Judge, Presiding

              Argued and Submitted
       December 5, 2013—Pasadena, California

                  Filed June 19, 2014

      Before: Harry Pregerson, Marsha S. Berzon,
         and Morgan Christen, Circuit Judges.

              Opinion by Judge Pregerson
2           DESERTRAIN V. CITY OF LOS ANGELES

                           SUMMARY*


                            Civil Rights

    The panel reversed the district court’s summary judgment
in an action brought pursuant to 42 U.S.C. § 1983 challenging
the constitutionality of Los Angeles Municipal Code
Section 85.02, which prohibits the use of a vehicle “as living
quarters either overnight, day-by-day, or otherwise.”

    The panel held that Section 85.02 provides inadequate
notice of the unlawful conduct it proscribes, and opens the
door to discriminatory enforcement against the homeless and
the poor. Accordingly, the panel held that Section 85.02
violates the Due Process Clause of the Fourteenth
Amendment as an unconstitutionally vague statute.


                            COUNSEL

Carol A. Sobel (argued), Law Office of Carol A. Sobel, Santa
Monica, California, for Plaintiffs-Appellants.

Blithe S. Bock (argued), Carmen A. Trutanich, Amy Jo Field,
Lisa S. Berger, City Attorney’s Office, Los Angeles,
California, for Defendants-Appellees.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
           DESERTRAIN V. CITY OF LOS ANGELES                  3

                          OPINION

PREGERSON, Circuit Judge:

    This 42 U.S.C. § 1983 case concerns the constitutionality
of Los Angeles Municipal Code Section 85.02, which
prohibits use of a vehicle “as living quarters either overnight,
day-by-day, or otherwise.” Plaintiffs include four homeless
individuals who parked their vehicles in the Venice area of
Los Angeles and were cited and arrested for violating Section
85.02. Defendants are the City of Los Angeles and individual
LAPD officers. Plaintiffs argue that Section 85.02 is
unconstitutionally vague on its face because it provides
insufficient notice of the conduct it penalizes and promotes
arbitrary and discriminatory enforcement. We agree.

               FACTUAL BACKGROUND

I. Section 85.02 and the Venice Homelessness Task Force

   In 1983, the City of Los Angeles enacted Municipal Code
Section 85.02:

       USE OF STREETS AND PUBLIC
       PARKING LOTS FOR HABITATION.

           No person shall use a vehicle parked or
       standing upon any City street, or upon any
       parking lot owned by the City of Los Angeles
       and under the control of the City of Los
       Angeles or under control of the Los Angeles
       County Department of Beaches and Harbors,
       as living quarters either overnight,
       day-by-day, or otherwise.
4          DESERTRAIN V. CITY OF LOS ANGELES

    On September 23, 2010, Los Angeles officials held a
“Town Hall on Homelessness” to address complaints of
homeless individuals with vehicles living on local streets in
Venice. Present at the meeting were a member of the City
Council, the Chief of the LAPD, the Chief Deputy to the City
Attorney, and the Assistant Director of the Los Angeles
Bureau of Sanitation. City officials repeated throughout the
meeting that their concern was not homelessness generally,
but the illegal dumping of trash and human waste on city
streets that was endangering public health. To address this
concern, officials announced a renewed commitment to
enforcing Section 85.02.

    Within the week, the LAPD created the Venice
Homelessness Task Force (the “Task Force”). The Task
Force’s twenty-one officers were to use Section 85.02 to cite
and arrest homeless people using their automobiles as “living
quarters,” and were also to distribute to such people
information concerning providers of shelter and other social
services.

    Defendant Captain Jon Peters ran the Task Force, which
included Defendant Officers Randy Yoshioka, Jason Prince,
and Brianna Gonzales. Task Force officers received
informal, verbal training, as well as internal policy
memoranda, on how to enforce Section 85.02. Supervisors
instructed officers to look for vehicles containing possessions
normally found in a home, such as food, bedding, clothing,
medicine, and basic necessities. According to those
instructions, an individual need not be sleeping or have slept
in the vehicle to violate Section 85.02. Supervisors directed
officers to issue a warning and to provide information
concerning local shelters on the first instance of a violation,
             DESERTRAIN V. CITY OF LOS ANGELES                            5

to issue a citation on the second instance, and to make an
arrest on the third.

II. Enforcement of Section 85.02

   Beginning in late 2010, the Task Force began enforcing
Section 85.02 against homeless individuals. Four such
homeless individuals are Plaintiffs in this case:1

    Plaintiff Steve Jacobs-Elstein ran his own legal temp
company for almost ten years before losing his business and
his home in the economic downturn of 2007. He
subsequently suffered severe anxiety and depression. He was
able to keep his car, a small SUV, and pay for insurance,
maintenance, and gas with the $200 he collects each month
from General Relief. He kept his few possessions — mainly
two computers and some clothes — in his car because he
could not afford storage fees.

    When Jacobs-Elstein first became homeless, he slept in
his car. In mid-2009, an LAPD officer approached Jacobs-
Elstein while parked on a city street, warning him that if he

  1
    Plaintiffs also include four homeless disabled individuals (“Disabled
Plaintiffs”) who the police cited for violating local parking ordinances
from which they are exempt under California law because their vehicles
display handicapped license plates and placards. At oral argument, both
parties acknowledged that Task Force officers had issued these tickets by
mistake, and that these officers were no longer issuing parking tickets to
Disabled Plaintiffs. Disabled Plaintiffs seek only injunctive and
declaratory relief. Because Disabled Plaintiffs disclaim any argument that
the challenged conduct is reasonably likely to recur, their challenge to the
parking tickets is moot. See Bell v. City of Boise, 709 F.3d 890, 898 (9th
Cir. 2013) (the voluntary cessation of challenged conduct moots a case
where it is “absolutely clear that the allegedly wrongful behavior could not
reasonably be expected to recur” (internal quotation marks omitted)).
6          DESERTRAIN V. CITY OF LOS ANGELES

slept in his vehicle at night on public streets he would be
arrested. At the time, Jacobs-Elstein was unaware that such
conduct was unlawful. He then looked up Section 85.02 on
the Internet and, based on what he read and what the officer
told him, understood Section 85.02 to mean that he could not
sleep in his car on a public street in Los Angeles. He began
sleeping at motels and on other private property, and soon
obtained permission from a Methodist Church in Venice to
sleep in his car while it was parked in the church parking lot,
provided he leave the lot by 8:00 a.m. each day. He also
registered with the People Assisting The Homeless’s “Venice
Vehicles to Homes” program, secured a spot on the housing
wait lists maintained by the Department of Mental Health and
the Los Angeles Housing Authority, and was approved for a
Section 8 housing voucher through the Department of
Housing and Urban Development.

    On the morning of September 13, 2010, Jacobs-Elstein
was waiting in his car on a public street for the First Baptist
Church of Venice to open so that he could volunteer to serve
at the food distribution program, and also receive a meal.
That morning, Defendant Officer Gonzales and her partner
ordered Jacobs-Elstein out of his car, searched his car, and
cited him for violating Section 85.02. The officers provided
him no shelter or social services information.

    A few weeks later, Jacobs-Elstein was again waiting in
his car on a public street for First Baptist to open when
Officer Gonzales banged on the driver’s side window and
told Jacobs-Elstein it was illegal to live in his vehicle. Two
weeks later, Gonzales and her partner again spotted Jacobs-
Elstein, this time when he was parked legally in the First
Baptist parking lot, and yelled at him from across the street
that the next time they saw him they would take him to jail.
           DESERTRAIN V. CITY OF LOS ANGELES                 7

    On the morning of October 31, 2010, Jacobs-Elstein was
exiting his car when Officer Gonzales and her partner
detained, handcuffed, and arrested Jacobs-Elstein for
violating Section 85.02. The car contained personal
belongings, such as boxes and computer equipment, as well
as plastic bottles of urine. Jacobs-Elstein was in custody for
about seven hours before being released, after which he
borrowed money to get his car out of impoundment. He had
no criminal record before this arrest.

    On January 30, 2011, Defendant Officer Yoshioka and his
partner cited Jacobs-Elstein again for violating Section 85.02,
this time while Jacobs-Elstein was sitting in his car, talking
on his cell phone. Jacobs-Elstein had dog food in the car. He
told Officer Yoshioka the dog food was from a friend whose
dog he would later take to the park. The car also contained
salad boxes, water bottles, a portable radio, and bags of
clothes. Jacobs-Elstein showed Officer Yoshioka proof that
he resided on private property, and thus was not sleeping in
his vehicle. Officer Yoshioka informed him that he need not
sleep in his car to violate Section 85.02.

    During this last incident, Officer Yoshioka’s partner gave
Jacobs-Elstein a “Local Resources Information” pamphlet.
This was the first time he was offered any such information.
The flyer claimed to provide guidance on how to comply with
Section 85.02. Yet Jacobs-Elstein soon discovered that this
information was not helpful to him. It provided information
only on RV parks, where Jacobs-Elstein could not park his
car, and shelters, where he could not keep his belongings
during the day.

   Plaintiff Chris Taylor sells his artwork at a booth on
Venice Beach, where he works every day. In October 2010,
8          DESERTRAIN V. CITY OF LOS ANGELES

Officer Yoshioka issued a warning to Taylor for sleeping in
his small two-door car through the night, in violation of
Section 85.02. He then began sleeping on the sidewalk,
which is legal. Starting December 1, 2010, Taylor began
sleeping at Winter Shelter in Culver City. He rented a storage
facility to get his excess property out of the car, though he
kept his sleeping bag with him in case he missed the bus to
the shelter and had to sleep on the streets.

    On the morning of December 18, 2010, Officer Yoshioka
and his partner arrested Taylor for violating Section 85.02
and had his car impounded. At the time he was arrested,
Taylor was sitting in his car to get out of the rain. The
vehicle contained one tin of food, clothing, and a bottle of
urine. Taylor informed the officers that he slept at Winter
Shelter and not in his car, and that he had an identification
card issued by Winter Shelter to prove it. He was arrested
nonetheless.

    Plaintiff Patricia Warivonchik has lived in Venice for
thirty-four years. She is epileptic, and after suffering a
significant head injury, is unable to work full time. Because
she could no longer afford to pay rent in Venice, but did not
want to leave the area, she began living in her RV. Since
becoming homeless, Warivonchik has supported herself with
part-time jobs and by selling ceramic artwork. She is also a
member of a church in Santa Monica where she legally parks
her RV at night.

     On November 13, 2010, Warivonchik was driving her RV
through Venice — taking her artwork to a local fair — when
she was pulled over by Officer Yoshioka and his partner for
failing to turn off her left blinker. She was not cited for the
blinker, but was given a written warning for violating Section
           DESERTRAIN V. CITY OF LOS ANGELES                 9

85.02 and told that she would be arrested if ever seen again
in Venice with her RV.

     Plaintiff William Cagle has been a resident of Venice
since 1979. He suffers from congestive heart failure, which
causes fluid to build up in his legs, preventing him from
walking even short distances. His sole source of income is
Social Security, which is not enough to pay both for rent and
for the medicine he needs that is not covered by his insurance.
Cagle became homeless in 1993, but was able to keep his
small van.

    In the early mornings of October 17, 2010, and November
22, 2010, Officer Yoshioka and his partner cited and arrested
Cagle for violating Section 85.02. Among the items found in
Cagle’s van were clothing, bedding, boxed food, bottles of
medicine, and a portable radio. Cagle explained to the
officers that he was not sleeping in his vehicle. Officer
Yoshioka’s partner responded that sleeping is not the only
criteria for violating Section 85.02.

               PROCEDURAL HISTORY

I. The Complaint

    In their First Amended Complaint, Plaintiffs challenged
Section 85.02 under the Fourth, Fifth, and Fourteenth
Amendments, various sections of the California Constitution,
and several state and federal statutes. Although Plaintiffs
alleged that enforcement of Section 85.02 “violates due
process,” they did not specifically allege that the statute is
unconstitutionally vague.
10         DESERTRAIN V. CITY OF LOS ANGELES

II. Discovery

    The parties proceeded to discovery. Plaintiffs filed a
discovery request for “[a]ny and all documents regarding the
incident(s) described in the Complaint.” On August 22, 2011
— eight days before the discovery cut-off date — Defendants
filed their tenth response to Plaintiffs’ discovery request. In
their response, Defendants for the first time produced copies
of internal memoranda instructing officers on how to enforce
Section 85.02.

    In one memo from 2008, officers were told that any arrest
“report must describe in detail observations . . . that establish
one of the following — (i) overnight occupancy for more than
one night or (ii) day-by-day occupancy of three or more
days.” The arrest reports for Plaintiffs Jacobs-Elstein, Taylor,
and Cagle, however, contained no such observations. In
another memo, from 2010, officers were told to “adhere to the
‘Four C’s’ philosophy: Commander’s Intent, Constitutional
Policing, Community Perspective, and Compassion,” with no
further details.

    On August 26, 2011, Plaintiffs’ attorney deposed the Task
Force’s lead officer, Defendant Captain Jon Peters.
Plaintiffs’ attorney questioned Captain Peters extensively on
whether the Task Force had been given any limiting
instructions on how to enforce Section 85.02. Specifically,
Plaintiffs’ attorney asked about the 2008 memo directing
officers to make an arrest only after observing a suspect
occupying a vehicle for more than one night or for three
consecutive days, an instruction Defendant Officers had
ignored. Captain Peters then stated that he disapproved of
this memo because he felt it did not offer Task Force officers
enough discretion, and had instead instructed officers to
           DESERTRAIN V. CITY OF LOS ANGELES                 11

follow the broadly-worded “Four C’s” policy. Plaintiffs’
attorney asked Captain Peters if he believed a person who
slept at a shelter but was found in her vehicle during the day
would be in violation of Section 85.02. Captain Peters
responded, “I don’t believe that they would be violating the
law, in my opinion.”

    On August 30, 2011, Plaintiffs’ attorney deposed
Defendant Officer Jason Prince. Again, Plaintiffs’ attorney
repeatedly asked whether Task Force officers had been given
any specific training or guidance on how to enforce Section
85.02, particularly if a suspect did not sleep in the vehicle at
night. Officer Prince responded, “The totality of the
circumstances is what brings us to the conclusion that they’re
in violation of [Section] 85.02, not where they’re sleeping at
nighttime.”

    After those two depositions revealed conflicting views
among the enforcing officers as to what Section 85.02 means,
Plaintiffs’ attorney told Defense counsel that Plaintiffs would
now be challenging the constitutionality of Section 85.02 on
vagueness grounds. On September 13, 2013, Plaintiffs’
attorney emailed Defense counsel confirming that one of
Plaintiffs’ “primary arguments [is] vagueness,” then
mentioned three Supreme Court cases discussing the void-
for-vagueness doctrine: Papachristou v. City of Jacksonville,
405 U.S. 156 (1972), Kolender v. Lawson, 461 U.S. 352
(1983), and City of Chicago v. Morales, 527 U.S. 41 (1999).

III.   Motions for Summary Judgment

    On September 14, 2011, the parties filed cross-motions
for summary judgment. In their motion, Plaintiffs argued that
“§ 85.02 is unconstitutionally vague and criminalizes
12         DESERTRAIN V. CITY OF LOS ANGELES

otherwise innocent behavior with insufficient notice as to
what constitutes a violation of the law. . . . Section 85.02 is
totally devoid of any standards or guidelines to limit police
discretion in enforcing a vague law.”

    On September 26, 2011, Plaintiffs filed their opposition
to Defendants’ motion for summary judgment, again raising
the argument that Section 85.02 is impermissibly vague.

    That same day, Defendants filed their opposition to
Plaintiffs’ motion for summary judgment. As to Plaintiffs’
vagueness challenge, Defendants first argued that “Plaintiffs’
allegations and theories of liability are confined to those
found in the operative complaint,” and that Defendants were
not on notice that vagueness would be at issue during
summary judgment. Defendants went on, however, to defend
Section 85.02 against Plaintiffs’ vagueness challenge, on the
merits.

    On October 3, 2011, Plaintiffs filed their reply in support
of their motion for summary judgment. In it, Plaintiffs
explained to the district court that it was not until eight days
before the end of discovery that Defendants disclosed the
LAPD’s internal memoranda describing the discretion
officers had in enforcing Section 85.02. This was “significant
since, when faced with a vagueness challenge to a municipal
ordinance, courts are required to consider any possible
limiting instructions . . . .” Thus, “[D]efendants can hardly
complain when they only turned over key documents a week
before the end of discovery.” Plaintiffs also informed the
court that Plaintiffs’ attorney had told Defense counsel on
August 30, 2011, that Plaintiffs would now be raising a
vagueness challenge, and sent an email confirming this on
September 13, 2011.
             DESERTRAIN V. CITY OF LOS ANGELES                        13

    On October 28, 2011, the district court denied Plaintiffs’
motion for summary judgment and granted Defendants’
motion for summary judgment as to all claims. In a footnote,
the district court held that because Plaintiffs failed to raise a
vagueness challenge in their First Amended Complaint,
“Defendants were not on notice that Plaintiffs would
challenge the constitutionality of § 85.02 [on vagueness
grounds] and such arguments are inappropriate.”

   Plaintiffs timely appeal.2 We have jurisdiction under 28
U.S.C. § 1291.

                   STANDARD OF REVIEW

    We review de novo a grant or denial of summary
judgment “to determine whether, viewing the evidence in a
light most favorable to the nonmoving party, there are any
genuine issues of material fact and whether the district court
applied the relevant substantive law.” Tzung v. State Farm
Fire & Cas. Co., 873 F.2d 1338, 1339–40 (9th Cir. 1989)
(internal citation omitted).




 2
   Plaintiffs also appeal their claims under the Fourteenth Amendment’s
right to travel, the Fourth Amendment’s protection against unreasonable
searches and seizures, and various California statutes. Because Plaintiffs
seek only injunctive and declaratory relief, and because we find that
Section 85.02 is unconstitutionally vague on its face — a dispositive
holding — we need not address Plaintiffs’ other claims.
14         DESERTRAIN V. CITY OF LOS ANGELES

                        DISCUSSION

I. The district court abused its discretion by not
   addressing Plaintiffs’ vagueness claim on the merits.

    The district court refused to consider the merits of
Plaintiffs’ vagueness challenge because it was not expressly
raised in their First Amended Complaint. That ruling was an
abuse of discretion: Plaintiffs should have been granted leave
to amend their First Amended Complaint to add their new
claim.

    Plaintiffs made their vagueness argument both in their
motion for summary judgment and in their opposition to
Defendants’ motion for summary judgment. Where plaintiffs
“fail[] to raise [a claim] properly in their pleadings, . . . [if]
they raised it in their motion for summary judgment, they
should [be] allowed to incorporate it by amendment under
Fed.R.Civ.P. 15(b).” Jackson v. Hayakawa, 605 F.2d 1121,
1129 (9th Cir. 1979). And “when issues are raised in
opposition to a motion to summary judgment that are outside
the scope of the complaint, ‘[t]he district court should have
construed [the matter raised] as a request pursuant to rule
15(b) of the Federal Rules of Civil Procedure to amend the
pleadings out of time.’” Apache Survival Coal. v. United
States, 21 F.3d 895, 910 (9th Cir. 1994) (quoting Johnson v.
Mateer, 625 F.2d 240, 242 (9th Cir. 1980)).

    “[L]eave to amend ‘shall be freely given when justice so
requires,’ Fed.R.Civ.P. 15(a), and this policy is to be applied
with extreme liberality.” Morongo Band of Mission Indians
v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). “Five factors
are taken into account to assess the propriety of a motion for
leave to amend: bad faith, undue delay, prejudice to the
           DESERTRAIN V. CITY OF LOS ANGELES                15

opposing party, futility of amendment, and whether the
plaintiff has previously amended the complaint.” Johnson v.
Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). “The denial of
a motion to amend a complaint is reviewed for abuse of
discretion.” Id.

    First, there is no evidence of bad faith. Second, there was
no undue delay because Plaintiffs only fully understood
Defendants’ enforcement policies late in the discovery period.
Defendants made Plaintiffs aware of the LAPD’s 2008 and
2010 internal memoranda — describing the Task Force’s
policy of enforcement — eight days before the discovery cut-
off. As discussed in Part II.B below, the vagueness analysis
of a statute includes a review of any limiting interpretation
adopted by the enforcement agency. These two memoranda
alerted Plaintiffs that Task Force officers had either received
ambiguous instructions, or had ignored the explicit directives
they had been given. Once Plaintiffs received these key
documents, they advanced their vagueness argument.

    Third, there was no prejudice to Defendants. The district
court found that Defendants were not on notice that Plaintiffs
would raise a vagueness challenge at summary judgment.
Yet the record shows otherwise. After finally receiving
Defendants’ 2008 and 2010 internal memoranda, Plaintiffs’
attorney repeatedly asked Defendants during their depositions
whether Task Force officers had any criteria to limit their
enforcement of Section 85.02, especially when it came to
suspects — like Plaintiffs — who did not spend the night in
their vehicles. This questioning put Defendants on notice that
Plaintiffs were concerned with the vagueness of Section
85.02 and the lack of limiting instructions provided by the
LAPD.
16         DESERTRAIN V. CITY OF LOS ANGELES

    Once Plaintiffs fully understood Defendants’ policy of
enforcing Section 85.02, Plaintiffs confirmed that they sought
to challenge Section 85.02 on vagueness grounds. Plaintiffs’
attorney told Defense counsel weeks before the parties filed
cross-motions for summary judgment that Plaintiffs would be
raising a vagueness challenge, and repeated this statement by
email the day before cross-motions for summary judgment
were filed.

    By the summary judgment stage, Defendants had ample
notice of Plaintiffs’ vagueness challenge, and the issue did
not require further discovery. Both parties fully argued the
vagueness issue in their respective summary judgment
briefings. Thus, any claim of surprise or prejudice by
Defendants is unpersuasive. See Howey v. United States, 481
F.2d 1187, 1191 (9th Cir. 1973) (finding no undue prejudice
when defendant “was fully prepared to litigate” new issues
raised in amended complaint).

    Fourth, there is no showing that amendment would be
futile. And fifth, Plaintiffs only amended their complaint
once, long before they received Defendants’ internal
memoranda.

    The district court should have construed Plaintiffs’
vagueness argument at summary judgment as a motion to
amend their First Amended Complaint.             And given
Defendants’ late disclosures and inability to make a credible
claim of surprise or prejudice, the district court abused its
discretion by not amending the First Amended Complaint to
conform to the evidence and argument, and by not
considering the vagueness claim on the merits.
           DESERTRAIN V. CITY OF LOS ANGELES                   17

II. Section 85.02 is unconstitutionally vague.

       A statute fails under the Due Process Clause of the
Fourteenth Amendment “if it is so vague and standardless
that it leaves the public uncertain as to the conduct it prohibits
. . . .” Giaccio v. Pennsylvania, 382 U.S. 399, 402 (1966). A
statute is vague on its face when “no standard of conduct is
specified at all. As a result, men of common intelligence
must necessarily guess at its meaning.” Coates v. City of
Cincinnati, 402 U.S. 611, 614 (1971) (internal quotation
marks omitted).

    “Vagueness may invalidate a criminal law for either of
two independent reasons. First, it may fail to provide the
kind of notice that will enable ordinary people to understand
what conduct it prohibits; second, it may authorize and even
encourage arbitrary and discriminatory enforcement.”
Morales, 527 U.S. at 56 (citation omitted). Section 85.02
fails under both standards.

    A. Section 85.02 fails to provide adequate notice of
       the conduct it criminalizes.

    “[T]he purpose of the fair notice requirement is to enable
the ordinary citizen to conform his or her conduct to the law.”
Id. at 58. A penal statute cannot require the public to
speculate as to its meaning while risking life, liberty, and
property in the process. See Lanzetta v. New Jersey, 306 U.S.
451, 453 (1939).

    Section 85.02 offers no guidance as to what conduct it
prohibits, inducing precisely this type of impermissible
speculation and uncertainty. It states that no person shall use
a vehicle “as living quarters either overnight, day-by-day, or
18         DESERTRAIN V. CITY OF LOS ANGELES

otherwise.” Yet the statute does not define “living quarters,”
or specify how long — or when — is “otherwise.” We know
that under Defendants’ enforcement practices sleeping in a
vehicle is not required to violate Section 85.02, as Jacobs-
Elstein learned, nor is keeping a plethora of belongings
required, as Taylor learned. But there is no way to know
what is required to violate Section 85.02.

    Instead, Plaintiffs are left guessing as to what behavior
would subject them to citation and arrest by an officer. Is it
impermissible to eat food in a vehicle? Is it illegal to keep a
sleeping bag? Canned food? Books? What about speaking
on a cell phone? Or staying in the car to get out of the rain?
These are all actions Plaintiffs were taking when arrested for
violation of the ordinance, all of which are otherwise
perfectly legal. And despite Plaintiffs’ repeated attempts to
comply with Section 85.02, there appears to be nothing they
can do to avoid violating the statute short of discarding all of
their possessions or their vehicles, or leaving Los Angeles
entirely. All in all, this broad and cryptic statute criminalizes
innocent behavior, making it impossible for citizens to know
how to keep their conduct within the pale.

    In this respect, Section 85.02 presents the same vagueness
concerns as the anti-loitering ordinance held unconstitutional
in Morales, 527 U.S. 41. There, the Supreme Court found
that a Chicago law prohibiting “loitering,” which it defined as
“remain[ing] in any one place with no apparent purpose,”
lacked fair notice, as it was “difficult to imagine how any
citizen . . . standing in a public place with a group of people
would know if he or she had an ‘apparent purpose.’” Id. at
56–57.
           DESERTRAIN V. CITY OF LOS ANGELES                19

    So too here. It is difficult to imagine how anyone loading
up his or her car with personal belongings, perhaps to go on
a camping trip or to donate household wares to the Salvation
Army, and parking briefly on a Los Angeles street, would
know if he or she was violating the statute. What’s worse,
even avoiding parking does not seem to be sufficient;
Plaintiff Warivonchik was not even parked — she was
driving her RV through Venice when she was pulled over and
issued a warning. So, under the Task Force’s expansive
reading of this already amorphous statute, any vacationer who
drives through Los Angeles in an RV may be violating
Section 85.02. As “the [C]ity cannot conceivably have meant
to criminalize each instance a citizen” uses a vehicle to store
personal property, vagueness about what is covered and what
is not “dooms this ordinance.” Id. at 57.

   Because Section 85.02 fails to draw a clear line between
innocent and criminal conduct, it is void for vagueness.

   B. Section 85.02 promotes arbitrary enforcement that
      targets the homeless.

    A statute is also unconstitutionally vague if it encourages
arbitrary or discriminatory enforcement. See Papachristou,
405 U.S. at 162. If a statute provides “no standards
governing the exercise of . . . discretion,” it becomes “a
convenient tool for harsh and discriminatory enforcement by
local prosecuting officials, against particular groups deemed
to merit their displeasure.” Id. at 170 (internal quotation
marks omitted).

    Arbitrary and discriminatory enforcement is exactly what
has occurred here. As noted, Section 85.02 is broad enough
to cover any driver in Los Angeles who eats food or
20         DESERTRAIN V. CITY OF LOS ANGELES

transports personal belongings in his or her vehicle. Yet it
appears to be applied only to the homeless. The vagueness
doctrine is designed specifically to prevent this type of
selective enforcement, in which a “‘net [can] be cast at large,
to enable men to be caught who are vaguely undesirable in
the eyes of the police and prosecution, although not
chargeable in any particular offense.’” Id. at 166 (quoting
Winters v. New York, 333 U.S. 507, 540 (1948) (Frankfurter,
J., dissenting)).

     Section 85.02 raises the same concerns of discriminatory
enforcement as the ordinance in Papachristou, 405 U.S. 156.
There, the Supreme Court held that a city ordinance
prohibiting “vagrancy” — which was applied to “loitering,”
“prowling,” and “nightwalking,” among other conduct — was
unconstitutionally vague. Id. at 158, 163. The Court viewed
the ordinance in its historical context as the descendant of
English feudal poor laws designed to prevent the physical
movement and economic ascension of the lower class. Id. at
161–62. In America, such laws had been used to “roundup
. . . so-called undesireables,” and resulted “in a regime in
which the poor and the unpopular [we]re permitted to stand
on a public sidewalk . . . only at the whim of any police
officer.” Id. at 170, 171 (internal quotation marks omitted).
The Court concluded that “the rule of law implies equality
and justice in its application. Vagrancy laws . . . teach that
the scales of justice are so tipped that even-handed
administration of the law is not possible. The rule of law,
evenly applied to minorities as well as majorities, to the poor
as well as the rich, is the great mucilage that holds society
together.” Id. at 171.

    The City argues that its enforcement goals were motivated
by legitimate health and safety concerns. It notes that some
           DESERTRAIN V. CITY OF LOS ANGELES                  21

of the plaintiffs were arrested while in cars with garbage,
pets, and their personal belongings, and that it was unsafe for
plaintiffs to occupy their cars under these circumstances. We
do not question the legitimacy of these public health and
safety issues, but the record plainly shows that some of the
conduct plaintiffs were engaged in when arrested — eating,
talking on the phone, or escaping the rain in their vehicles —
mimics the everyday conduct of many Los Angeles residents.
The health and safety concerns cited by the City do not
excuse the basic infirmity of the ordinance: It is so vague that
it fails to give notice of the conduct it actually prohibits. As
shown by the City’s own documents, the different ways the
ordinance was interpreted by members of the police
department make it incompatible with the concept of an even-
handed administration of the law to the poor and to the rich
that is fundamental to a democratic society.

      Defendants correctly note that they can bring clarity to an
otherwise vague statute “through limiting constructions given
. . . by the . . . enforcement agency.” Hess v. Bd. of Parole &
Post-Prison Supervision, 514 F.3d 909, 914 (9th Cir. 2008).
Defendants point to their 2008 internal memorandum
instructing officers making an arrest to first “establish one of
the following — (i) overnight occupancy for more than one
night or (ii) day-by-day occupancy of three or more days.”
This memo is irrelevant. First, Defendant Captain Peters,
who heads the Task Force, admitted that he disfavored these
instructions, and instead advised his officers to adhere to the
“Four C’s” philosophy, which gave Task Force officers no
more guidance than the statute itself. Second, even if Task
Force officers had been given the 2008 memo, they did not
follow it. Officers did not observe Plaintiffs in their vehicles
overnight or for three consecutive days before arresting them.
22        DESERTRAIN V. CITY OF LOS ANGELES

   In sum, Section 85.02 has paved the way for law
enforcement to target the homeless and is therefore
unconstitutionally vague.

                     CONCLUSION

    Section 85.02 provides inadequate notice of the unlawful
conduct it proscribes, and opens the door to discriminatory
enforcement against the homeless and the poor. Accordingly,
Section 85.02 violates the Due Process Clause of the
Fourteenth Amendment as an unconstitutionally vague
statute.

    For many homeless persons, their automobile may be
their last major possession — the means by which they can
look for work and seek social services. The City of Los
Angeles has many options at its disposal to alleviate the
plight and suffering of its homeless citizens. Selectively
preventing the homeless and the poor from using their
vehicles for activities many other citizens also conduct in
their cars should not be one of those options.

     REVERSED.